DETAILED ACTION
This action is in response to the initial filing dated 2/26/2021.  Claims 1-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/26/2021.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross-section of the passage coincident with the valve body axis of symmetry is a square” (claim 3 and claim 22), “whereby the cross-section of the passage coincident with the valve body axis of symmetry is a rounded square” (claim 5 and claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-38 contain the following informalities:  
Claim 1 recites the limitation “the first end wall” in line 11.  Claim 1 recites the limitation “a first planar end wall” in line 8.  It appears that the recitation of “the first end wall” in line 11 should be “the first planar end wall”.  
Claim 1 recites the limitation “the second end wall” in lines 11-12.  Claim 1 recites the limitation “a second planar end wall” in line 10.  It appears that the recitation of “the second end wall” in lines 11-12 should be “the second planar end wall”.  
Claim 1 recites the limitation “the first and second end walls” in line 12.  Claim 1 recites the limitations “a first planar end wall” in line 8 and “a second planar end wall” in line 10.  It appears that the recitation of “the first and second end walls” in line 12 should be “the first and second planar end walls”.  
Claim 20 recites the limitation “the first end wall” in line 15.  Claim 20 recites the limitation “a first planar end wall” in line 12.  It appears that the recitation of “the first end wall” in line 15 should be “the first planar end wall”.  
Claim 20 recites the limitation “the second end wall” in lines 15-16.  Claim 20 recites the limitation “a second planar end wall” in line 14.  It appears that the recitation of “the second end wall” in lines 15-16 should be “the second planar end wall”.  
Claim 20 recites the limitation “the first and second end walls” in line 16.  Claim 20 recites the limitations “a first planar end wall” in line 12 and “a second planar end wall” in line 14.  It appears that the recitation of “the first and second end walls” in line 16 should be “the first and second planar end walls”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the body first end” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the body second end” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the cross-section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the cross-section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the body first and opposite second ends” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the rotational position” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the body first end” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the body second end” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the cross-section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the cross-section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the at least one rotation limiting channel” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the outer surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the at least one rotation limiting channel” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the body outer surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the body first and opposite second ends” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-12, 19-21, 23, 25 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (US 3133723).  Claim(s) 1, 2, 4, 6, 8-12, 19-21, 23, 25 and 27-31 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Goldman et al. reference discloses a fluid metering valve assembly (17), comprising: a barrel valve (considered the body of the plug 17) comprising a valve body (see figure 3 and figure 4) being substantially symmetrical about an axis of symmetry (the axis of symmetry is considered to be the axis of rotation of the valve 17; see annotated figure 1 below), first and opposite second ends (see first end and second end in the annotated figure 1 below) along the body axis of symmetry, and a passage (18) formed laterally through the body, the passage comprising: mutually parallel, planar first and second side walls (see first side wall and second side wall in the annotated figure 1 below), each lying in respective plane that is parallel to the body axis of symmetry; a first planar end wall (see first planar end wall in the annotated figure 1 below), intermediate ends of the first and second side walls most proximate the body first end (the first planar end wall is located between the first and second wide walls and is proximate the first end as depicted in the annotated figure 1 below); a second planar end wall (see the second planar end wall in the annotated figure 1 below), intermediate ends of the first and second side walls most proximate the body second end (the second planar end wall is located between the first and second wide walls and is proximate the second end as depicted in the annotated figure 1 below), the first end wall being parallel to the second end wall (see annotated figure 1 below) and both the first and second end walls lying in a respective plane that is orthogonal to the body axis of symmetry (see annotated figure 1 below); and transition regions (considered the regions that transition from the first side wall and the second side wall to the first planar end wall and the second planar end wall wherein one of the transition regions is depicted in the annotated figure 1 below) between the first planar end wall and the ends of each of the first and second side walls most proximate the body first end and between the second planar end wall and the ends of each of the first and second side walls most proximate the body second end.  



    PNG
    media_image1.png
    528
    496
    media_image1.png
    Greyscale

In regards to claim 2, the Goldman et al. reference discloses wherein the transition regions are each a right angle (see figure 1 wherein the first side wall is arranged at a right angle to the second planar end wall), and whereby a cross-section of the passage coincident with the valve body axis of symmetry is a rectangle (see the shape of the passage 18 which is depicted as a rectangle as shown in figure 1).
In regards to claim 4, the Goldman et al. reference discloses wherein the transition regions are each a circular arc having a central angle of ninety degrees (it is considered that the transition regions include a rounded corner as shown in figure 1 which would constitute a circular arc), whereby a cross-section of the passage coincident with the valve body axis of symmetry is a rounded rectangle (see the shape of the passage 18 which is depicted as a rounded rectangle as shown in figure 1).  
In regards to claim 6, the Goldman et al. reference discloses wherein the body axis of symmetry intersects each of the first and opposite second end walls of the passage (see the annotated figure 1 above for the axis of symmetry to intersect with each of the first end wall and the second end wall).  
In regards to claim 8, the Goldman et al. reference discloses wherein the body has at least one rotation limiting channel (23) formed on an outer surface thereof (see figure 2).  
In regards to claim 9, Goldman et al. reference discloses wherein the at least one rotation limiting channel (23) lies in a plane orthogonal to the body axis of symmetry and in an arc of one-hundred twenty degrees or less about the body axis of symmetry on the outer surface of the body (the groove 23 extends circumferentially about 90 degrees; see col. 3, line 75 to col. 4, line 2).  
In regards to claim 10, the Goldman et al. reference discloses wherein the body further comprises a cutout (it is considered that the body has cutouts that support the seals 19, 20 as depicted in figure 3) formed on an outer surface thereof opposite one of the first and second side walls.  
In regards to claim 11, the Goldman et al. reference discloses wherein the body has at least one seal-receiving circular groove (O-rings 21 and 22 are seated on the plug 17 in purely circumferential grooves; see col. 3, lines 71-75) formed on an outer surface thereof and in a plane orthogonal to the body axis of symmetry (see figure 1 for the O-rings 21 and 22 each being in a plane orthogonal to the axis of symmetry).  
In regards to claim 12, the Goldman et al. reference discloses further comprising a substantially circular seal (O-rings 21 and 22) disposed within each of the at least one seal-receiving circular grooves (O-rings 21 and 22 are seated on the plug 17 in purely circumferential grooves; see col. 3, lines 71-75).  
In regards to claim 19, the Goldman et al. reference discloses a gas distribution body comprising: a first flow channel (15); a second flow channel (16) adjacent to the first flow channel; a barrier wall (it is considered that the wall 13 constitutes a barrier wall between the flow channel 15 and flow channel 16) intermediate the first and second flow channels; and a fluid metering valve assembly according to claim 1 (see claim 1 above) intermediate the first and second flow channels in the barrier wall for enabling selective fluid communication between the first and second flow channels (it is considered that the rotation of the plug 17 either permits a fluid flow between the channels 15, 16 or to prevent a fluid flow between the channels 15, 16).  
Regarding claim 20, the Goldman et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using an assembly for selectively interconnecting mutually adjacent first and second flow channels (flow channels 15, 16) in a distribution manifold (housing 11, 12 and 13) using a fluid metering valve (17), comprising: providing a barrier wall (it is considered that the wall 13 constitutes a barrier wall that includes a semi-cylindrical bore through the barrier wall) intermediate and separating the first and second flow channels; providing a semi-cylindrical bore (14) through the barrier wall, the bore forming an aperture in the barrier wall between the first and second flow channels (the plug 17 is received within the bore wherein the bore forms the aperture); disposing a barrel valve (plug 17) having a valve body (considered the body of the plug 17) within the barrier wall bore, the body being substantially symmetrical about an axis of symmetry (the axis of symmetry is considered to be the axis of rotation of the valve 17; see annotated figure 1 above), the body comprising first and opposite second ends (see first end and second end in the annotated figure 1 above) along the body axis of symmetry, and a passage (18) formed laterally through the body, the passage comprising: mutually parallel, planar first and second side walls (see first side wall and second side wall in the annotated figure 1 above), each lying in respective plane that is parallel to the body axis of symmetry; a first planar end wall (see first planar end wall in the annotated figure 1 above), intermediate ends of the first and second side walls most proximate the body first end (the first planar end wall is located between the first and second wide walls and is proximate the first end as depicted in the annotated figure 1 above); a second planar end wall (see the second planar end wall in the annotated figure 1 above), intermediate ends of the first and second side walls most proximate the body second end (the second planar end wall is located between the first and second wide walls and is proximate the second end as depicted in the annotated figure 1 above), the first end wall being parallel to the second end wall (see annotated figure 1 above) and both the first and second end walls lying in a respective plane that is orthogonal to the body axis of symmetry (see annotated figure 1 above); and transition regions (considered the regions that transition from the first side wall and the second side wall to the first planar end wall and the second planar end wall wherein one of the transition regions is depicted in the annotated figure 1 above) between the first planar end wall and the ends of each of the first and second side walls most proximate the body first end and between the second planar end wall and the ends of each of the first and second side walls most proximate the body second end; and selectively rotating (by actuation of the stem 25) the barrel valve within the bore to selectively align the passage relative to the first and second flow channels, whereby at least a portion of the passage is exposed to both the first and second flow channels (considered an opened position in which the passage 18 is aligned with the first channel 15 and the second channel 16), the first and second flow channels being in mutual fluid communication therethrough, or whereby the valve body is intermediate the first and second flow channels within the bore, the first and second flow channels being mutually isolated thereby (considered the position depicted in figure 3 in which the communication between the first channel 15 and the second channel 16 is interrupted).  
In regards to claim 21, the Goldman et al. reference discloses wherein the transition regions are each a right angle (see figure 1 wherein the first side wall is arranged at a right angle to the second planar end wall), and whereby a cross-section of the passage coincident with the valve body axis of symmetry is a rectangle (see the shape of the passage 18 which is depicted as a rectangle as shown in figure 1).
In regards to claim 23, the Goldman et al. reference discloses wherein the transition regions are each a circular arc having a central angle of ninety degrees (it is considered that the transition regions include a rounded corner as shown in figure 1 which would constitute a circular arc), whereby a cross-section of the passage coincident with the valve body axis of symmetry is a rounded rectangle (see the shape of the passage 18 which is depicted as a rounded rectangle as shown in figure 1). 
In regards to claim 25, the Goldman et al. reference discloses wherein the body axis of symmetry intersects each of the first and opposite second end walls of the passage (see the annotated figure 1 above for the axis of symmetry to intersect with each of the first end wall and the second end wall).  
In regards to claim 27, the Goldman et al. reference discloses wherein the body has at least one rotation limiting channel (23) formed on an outer surface thereof (see figure 2).  
In regards to claim 29, the Goldman et al. reference discloses wherein the body further comprises a cutout (it is considered that the body has cutouts that support the seals 19, 20 as depicted in figure 3) formed on an outer surface thereof opposite one of the first and second side walls.  
In regards to claim 28, Goldman et al. reference discloses wherein the at least one rotation limiting channel (23) lies in a plane orthogonal to the body axis of symmetry and in an arc of one-hundred twenty degrees or less about the body axis of symmetry on the outer surface of the body (the groove 23 extends circumferentially about 90 degrees; see col. 3, line 75 to col. 4, line 2).  
In regards to claim 30, the Goldman et al. reference discloses wherein the body has at least one seal-receiving circular groove (O-rings 21 and 22 are seated on the plug 17 in purely circumferential grooves; see col. 3, lines 71-75) formed on an outer surface thereof and in a plane orthogonal to the body axis of symmetry (see figure 1 for the O-rings 21 and 22 each being in a plane orthogonal to the axis of symmetry).  
In regards to claim 31, the Goldman et al. reference discloses further comprising a substantially circular seal (O-rings 21 and 22) disposed within each of the at least one seal-receiving circular grooves (O-rings 21 and 22 are seated on the plug 17 in purely circumferential grooves; see col. 3, lines 71-75).  
 
Claim(s) 1, 6, 7, 16, 19, 20, 25, 26 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eitzinger et al. (US 20170184205).  Claim(s) 1, 6, 7, 16, 19, 20, 25, 26 and 36 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Eitzinger et al. reference discloses a fluid metering valve assembly (1), comprising: a barrel valve (considered the body of the plug 6) comprising a valve body (see figure 2) being substantially symmetrical about an axis of symmetry (the axis of symmetry is considered to be the axis of rotation 7 of the valve 6; see annotated figure 1 below), first and opposite second ends (see first end and second end in the annotated figure 1 below) along the body axis of symmetry, and a passage (12) formed laterally through the body, the passage comprising: mutually parallel, planar first and second side walls (see first side wall and second side wall in the annotated figure 1 below), each lying in respective plane that is parallel to the body axis of symmetry; a first planar end wall (see first planar end wall in the annotated figure 1 below), intermediate ends of the first and second side walls most proximate the body first end (the first planar end wall is located between the first and second wide walls and is proximate the first end as depicted in the annotated figure 1 below); a second planar end wall (see the second planar end wall in the annotated figure 1 below), intermediate ends of the first and second side walls most proximate the body second end (the second planar end wall is located between the first and second wide walls and is proximate the second end as depicted in the annotated figure 1 below), the first end wall being parallel to the second end wall (see annotated figure 1 below) and both the first and second end walls lying in a respective plane that is orthogonal to the body axis of symmetry (see annotated figure 1 below); and transition regions (considered the regions that transition from the first side wall and the second side wall to the first planar end wall and the second planar end wall wherein one of the transition regions is depicted in the annotated figure 1 below) between the first planar end wall and the ends of each of the first and second side walls most proximate the body first end and between the second planar end wall and the ends of each of the first and second side walls most proximate the body second end.  

    PNG
    media_image2.png
    584
    588
    media_image2.png
    Greyscale




In regards to claim 6, the Eitzinger et al. reference discloses wherein the body axis of symmetry intersects each of the first and opposite second end walls of the passage (see annotated figure 1 above).
In regards to claim 7, the Eitzinger et al. reference discloses wherein a plane (considered the plane indicated in the annotated figure 1 above) equidistant to each of the first and second side walls is parallel to but offset from the body axis of symmetry (see the annotated figure 1 above).
In regards to claim 16, the Eitzinger et al. reference discloses wherein at least one of the body first and opposite second ends has a bore formed therein (it is considered the recess in the first end that the handle 14 is received constitutes the bore).  
In regards to claim 19, the Eitzinger et al. reference discloses wherein a housing (2) comprises a first flow channel (3); a second flow channel (4) adjacent to the first flow channel; a barrier wall (considered the narrowing portion of the passage at 21 constitutes a barrier wall wherein an bore is present within the barrier wall wherein the body 6 is received within the bore of the barrier wall) intermediate the first and second flow channels; and a fluid metering valve assembly according to claim 1 (see claim 1 above) intermediate the first and second flow channels in the barrier wall for enabling selective fluid communication between the first and second flow channels.  
Regarding claim 20, the Eitzinger et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using an assembly for selectively interconnecting mutually adjacent first and second flow channels (flow channels 3, 4) in a distribution manifold (housing 2) using a fluid metering valve (6), comprising: providing a barrier wall (considered the narrowing portion of the passage at 21 constitutes a barrier wall wherein an bore is present within the barrier wall wherein the body 6 is received within the bore of the barrier wall) intermediate and separating the first and second flow channels; providing a semi-cylindrical bore (considered the opening in which the body of the plug 6 is received) through the barrier wall, the bore forming an aperture in the barrier wall between the first and second flow channels (the plug 6 is received within the bore wherein the bore forms the aperture); disposing a barrel valve (plug 6) having a valve body (considered the body of the plug 6) within the barrier wall bore, the body being substantially symmetrical about an axis of symmetry (the axis of symmetry is considered to be the axis of rotation of the valve 6; see annotated figure 1 above), the body comprising first and opposite second ends (see first end and second end in the annotated figure 1 above) along the body axis of symmetry, and a passage (12) formed laterally through the body, the passage comprising: mutually parallel, planar first and second side walls (see first side wall and second side wall in the annotated figure 1 above), each lying in respective plane that is parallel to the body axis of symmetry; a first planar end wall (see first planar end wall in the annotated figure 1 above), intermediate ends of the first and second side walls most proximate the body first end (the first planar end wall is located between the first and second wide walls and is proximate the first end as depicted in the annotated figure 1 above); a second planar end wall (see the second planar end wall in the annotated figure 1 above), intermediate ends of the first and second side walls most proximate the body second end (the second planar end wall is located between the first and second wide walls and is proximate the second end as depicted in the annotated figure 1 above), the first end wall being parallel to the second end wall (see annotated figure 1 above) and both the first and second end walls lying in a respective plane that is orthogonal to the body axis of symmetry (see annotated figure 1 above); and transition regions (considered the regions that transition from the first side wall and the second side wall to the first planar end wall and the second planar end wall wherein one of the transition regions is depicted in the annotated figure 1 above) between the first planar end wall and the ends of each of the first and second side walls most proximate the body first end and between the second planar end wall and the ends of each of the first and second side walls most proximate the body second end; and selectively rotating (by actuation of the handle 14 that is secured to the first end) the barrel valve within the bore to selectively align the passage relative to the first and second flow channels, whereby at least a portion of the passage is exposed to both the first and second flow channels (considered an opened position in which the passage 12 is aligned with the first channel 3 and the second channel 4; see figure 4), the first and second flow channels being in mutual fluid communication therethrough, or whereby the valve body is intermediate the first and second flow channels within the bore, the first and second flow channels being mutually isolated thereby (considered the position depicted in figure 3 in which the communication between the first channel 3 and the second channel 4 is interrupted).  
In regards to claim 25, the Eitzinger et al. reference discloses wherein the body axis of symmetry intersects each of the first and opposite second end walls of the passage (see annotated figure 1 above).
In regards to claim 26, the Eitzinger et al. reference discloses wherein a plane (considered the plane indicated in the annotated figure 1 above) equidistant to each of the first and second side walls is parallel to but offset from the body axis of symmetry (see the annotated figure 1 above).
In regards to claim 36, the Eitzinger et al. reference discloses wherein at least one of the body first and opposite second ends has a bore formed therein (it is considered the recess in the first end that the handle 14 is received constitutes the bore).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 3, 5, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 3133723).  Claim(s) 3, 5, 22 and 24 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 3, the Goldman et al. reference discloses wherein the transition regions are each a right angle (see transition regions in the annotated figure 1 above).
The Goldman et al. reference does not expressly disclose wherein [a] cross-section of the passage coincident with the valve body axis of symmetry is a square.  
However, it would have been obvious before the effective filing date of he claimed invention to a person having ordinary skill in the art to provide a cross-section of the passage coincident with the valve body axis of symmetry as a square, since a change in shape of an element involves only routine skill in the art.  It is considered that a change in shape of the cross-section of the passage coincident with the valve body axis of symmetry to be a square would change the flow path through the valve body to adjust the fluid flow to a desired amount for a given application.
In regards to claim 5, the Goldman et al. reference discloses wherein the transition regions are each a circular arc having a central angle of ninety degrees (it is considered that the transition regions include a rounded corner as shown in figure 1 which would constitute a circular arc).
The Goldman et al. reference does not expressly disclose wherein a cross-section of the passage coincident with the valve body axis of symmetry is a rounded rectangle.
However, it would have been obvious before the effective filing date of he claimed invention to a person having ordinary skill in the art to provide a cross-section of the passage coincident with the valve body axis of symmetry as a rounded square, since a change in shape of an element involves only routine skill in the art.  It is considered that a change in shape of the cross-section of the passage coincident with the valve body axis of symmetry to be a rounded square would change the flow path through the valve body to adjust the fluid flow to a desired amount for a given application.
In regards to claim 22, the Goldman et al. reference discloses wherein the transition regions are each a right angle (see transition regions in the annotated figure 1 above).
The Goldman et al. reference does not expressly disclose wherein [a] cross-section of the passage coincident with the valve body axis of symmetry is a square.  
However, it would have been obvious before the effective filing date of he claimed invention to a person having ordinary skill in the art to provide a cross-section of the passage coincident with the valve body axis of symmetry as a square, since a change in shape of an element involves only routine skill in the art.  It is considered that a change in shape of the cross-section of the passage coincident with the valve body axis of symmetry to be a square would change the flow path through the valve body to adjust the fluid flow to a desired amount for a given application.
In regards to claim 24, the Goldman et al. reference discloses wherein the transition regions are each a circular arc having a central angle of ninety degrees (it is considered that the transition regions include a rounded corner as shown in figure 1 which would constitute a circular arc).
The Goldman et al. reference does not expressly disclose wherein a cross-section of the passage coincident with the valve body axis of symmetry is a rounded rectangle.
However, it would have been obvious before the effective filing date of he claimed invention to a person having ordinary skill in the art to provide a cross-section of the passage coincident with the valve body axis of symmetry as a rounded square, since a change in shape of an element involves only routine skill in the art.  It is considered that a change in shape of the cross-section of the passage coincident with the valve body axis of symmetry to be a rounded square would change the flow path through the valve body to adjust the fluid flow to a desired amount for a given application.

Claim(s) 13, 14, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 3133723) in view of Duffey (US 3383088).  Claim(s) 13, 14, 32 and 34 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 13, the Goldman et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to receive the body therein with an outer peripheral extent of the at least one circular seal configured for physical engagement with an inner surface of the liner and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Goldman et al.: 11, 12 and 13) of the Goldman et al. reference as taught by the Duffey reference such that the at least one circular seal (Goldman et al.: O-rings 21 and 22) of the body (Goldman et al.: plug 17) contacts the inner surface of the liner in order to provide desired sealing between the body and the housing.
In regards to claim 14, the Goldman et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to slidably receive the body therein and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.  
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Goldman et al.: 11, 12 and 13) of the Goldman et al. reference as taught by the Duffey reference in order to provide desired sealing between the body and the housing.
In regards to claim 32, the Goldman et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to receive the body therein with an outer peripheral extent of the at least one circular seal configured for physical engagement with an inner surface of the liner and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Goldman et al.: 11, 12 and 13) of the Goldman et al. reference as taught by the Duffey reference such that the at least one circular seal (Goldman et al.: O-rings 21 and 22) of the body (Goldman et al.: plug 17) contacts the inner surface of the liner in order to provide desired sealing between the body and the housing.
In regards to claim 34, the Goldman et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to slidably receive the body therein and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.  
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Goldman et al.: 11, 12 and 13) of the Goldman et al. reference as taught by the Duffey reference in order to provide desired sealing between the body and the housing.

Claim(s) 14 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitzinger et al. (US 20170184205) in view of Duffey (US 3383088).  Claim(s) 14 and 34 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 14, the Eitzinger et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to slidably receive the body therein and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.  
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Eitzinger et al.: 2) of the Eitzinger et al. reference as taught by the Duffey reference in order to provide desired sealing between the body and the housing.
In regards to claim 34, the Eitzinger et al. reference does not disclose a substantially cylindrical liner having an axis of symmetry and an inner diameter selected to slidably receive the body therein and having a pair of mutually opposite apertures that may be fully, partially, or not aligned with the body passage when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner.  
However, the Duffey reference teaches a valve assembly having a rotatable valve member (50) and a substantially cylindrical liner (55) having an axis of symmetry (it is considered the axis of symmetry of the liner 55 is the same as the axis of rotation of the valve member 50) and an inner diameter selected to receive the body therein with an outer peripheral extent of the body configured for physical engagement with an inner surface of the liner (see figure 1 of the Duffey reference) and having a pair of mutually opposite apertures (57, 58) that may be fully, partially, or not aligned with the body passage (56) when the body is received within the liner and the body is rotated about the body axis of symmetry, wherein the body axis of symmetry and the liner axis of symmetry are coaxial when the body is received within the liner (see figure 1 and figure 2) wherein the liner provides improved sealing action between the body and the housing (col. 3, lines 40-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a liner between the body and the housing (Eitzinger et al.: 2) of the Eitzinger et al. reference as taught by the Duffey reference in order to provide desired sealing between the body and the housing.







Claim(s) 16-18 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 3133723) in view of Wurzburger (US 3802457).  Claim(s) 16-18 and 36-38 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 16, the Goldman et al. reference does not disclose wherein at least one of the body first and opposite second ends has a bore formed therein.
However, the Wurzburger reference teaches a rotatable valve member (14) having a first end (14b) and opposite second end (14c) having a bore (48, 48a respectively) in order to secure an operating handle thereto (col. 4, line 57 to col. 5, line 4).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the first end of the body of the Goldman et al. reference with a bore as taught by the Wurzburger reference in order to permit a user to secure an operating handle thereto in order to operate the body.
In regards to claim 17, the combination of the Goldman et reference and the Wurzburger reference discloses wherein the at least one bore (Wurzburger: 48 or 48a) has an internal, spiral thread (Wurzburger: holes 48, 48a are threaded; col. 3, lines 14-18) for selectively receiving a cylindrical projection of a member (Wurzburger: operating handle 45 has a threaded end that is received within the threaded holes 48, 48a; col. 3, lines 14-18) therein, the cylindrical projection having an external spiral thread formed thereon.  
In regards to claim 18, the combination of the Goldman et al. reference and the Wurzburger reference disclose wherein the member is for adjusting the rotational position of the body about the body axis of symmetry (Wurzburger: col. 4, line 67 to col. 5, line 4).
In regards to claim 36, the Goldman et al. reference does not disclose wherein at least one of the body first and opposite second ends has a bore formed therein.
However, the Wurzburger reference teaches a rotatable valve member (14) having a first end (14b) and opposite second end (14c) having a bore (48, 48a respectively) in order to secure an operating handle thereto (col. 4, line 57 to col. 5, line 4).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the first end of the body of the Goldman et al. reference with a bore as taught by the Wurzburger reference in order to permit a user to secure an operating handle thereto in order to operate the body.
In regards to claim 37, the combination of the Goldman et reference and the Wurzburger reference discloses wherein the at least one bore (Wurzburger: 48 or 48a) has an internal, spiral thread (Wurzburger: holes 48, 48a are threaded; col. 3, lines 14-18) for selectively receiving a cylindrical projection of a member (Wurzburger: operating handle 45 has a threaded end that is received within the threaded holes 48, 48a; col. 3, lines 14-18) therein, the cylindrical projection having an external spiral thread formed thereon.  
In regards to claim 38, the combination of the Goldman et al. reference and the Wurzburger reference disclose wherein the member is for adjusting the rotational position of the body about the body axis of symmetry (Wurzburger: col. 4, line 67 to col. 5, line 4).

Allowable Subject Matter
Claims 15, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 15, the prior art of record does not disclose wherein the liner comprises at least one orifice formed through the liner, each of the at least one orifice being aligned with a respective one of the at least one rotation limiting channel formed on the body outer surface when the body is disposed within the liner in combination with the other limitations of the claim. 
In regards to claim 33, the prior art of record does not disclose or suggest wherein the liner comprises at least one aperture formed through the liner, each of the at least one aperture being aligned with a respective one of the at least one rotation limiting channel formed on the body outer surface when the body is disposed within the liner in combination with the other limitations of the claim.
In regards to claim 35, the prior art of record does not disclose or suggest wherein the liner comprises at least one orifice formed through the liner, each of the at least one orifice being aligned with a respective one of the at least one rotation limiting channel formed on the body outer surface when the body is disposed within the liner in combination with the other limitations of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ferrer Beltran (US 10215294), Smith et al. (US 5392813), Peters (US 4744984), Krumhansl (US 4655252), Baron (US 4543996), Dence (US 3759295) and Mueller (US 3168280) disclose various valve assemblies that include rotatable plug valve members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753